 

Exhibit 10.14

 

CYCLACEL PHARMACEUTICALS, INC.

200 Connell Drive, Suite 1500

Berkeley Heights, NJ 07922

 

December 22, 2016

 

Mr. Spiro Rombotis

c/o Cyclacel Pharmaceuticals, Inc.

200 Connell Drive, Suite 1500

Berkeley Heights, NJ 07922

 

Dear Mr. Rombotis:

 

Reference is made to the agreement between us (the “Agreement”) made as of
January 2, 2014. This will confirm our agreement to extend the Agreement through
the period ended June 30, 2017. Please confirm your agreement to the foregoing
by signing below in the space provided.

 

  Sincerely,       CYCLACEL PHARMACEUTICALS, INC.         By: /s/ Paul McBarron
  Name: Paul McBarron   Title: EVP, Finance & COO

 

ACKNOWLEDGED AND AGREED:       /s/ Spiro Rombotis   Spiro Rombotis  

 

 

